 Case 3:18-cr-30127-SMY Document 20 Filed 12/04/18 Page 1 of 2 Page ID #67



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Case No.: 18-cr-30127
                                             )
STEVEN P. GIBSON,                            )
                                             )
       Defendant.                            )


                                  MOTION TO CONTINUE

       COMES NOW Defendant, Steven Gibson, through undersigned counsel, and hereby

requests that the Sentencing scheduled for Thursday, December 13, 2018 at 9:30 a.m. be

continued as Defendant has had a significant change with respect to his financial condition as

previously stated in the PSR. Defendant needs additional time to investigate this change in

circumstance so as to provide an accurate assessment of his current financial condition to both

probation and parole and to the Court.

       Counsel spoke to Assistant United States Attorney Ranley Killian who consents to this

motion.

                                             Respectfully submitted,

                                             ROGERS SEVASTIANOS & BANTE, LLP



                                    By:      /s/ John P. Rogers
                                             John P. Rogers, #6220204
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 160
                                             Clayton, Missouri 63105
                                             (314) 354-8484/Facsimile (314) 354-8271
                                             Email: jrogers@rsblawfirm.com

                                                1
 Case 3:18-cr-30127-SMY Document 20 Filed 12/04/18 Page 2 of 2 Page ID #68




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Case No.: 18-cr-30127
                                             )
STEVEN P. GIBSON,                            )
                                             )
       Defendant.                            )

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 4, 2018, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon Ranley
Killian, assistant United States attorney.

       Motion to Continue

                                             Respectfully submitted,

                                             ROGERS SEVASTIANOS & BANTE, LLP



                                    By:      /s/ John P. Rogers
                                             John P. Rogers, #6220204
                                             Attorney for Defendant
                                             120 S. Central Avenue, Suite 160
                                             Clayton, Missouri 63105
                                             (314) 354-8484/Facsimile (314) 354-8271
                                             Email: jrogers@rsblawfirm.com




                                                2
